Case 15-03595           Doc 38     Filed 02/02/19 Entered 02/02/19 07:56:18                    Desc Main
                                     Document     Page 1 of 1




                       U.S. District Court for the Northern District of Illinois
                                    Attorney Appearance Form


In re                                                              Case Number: 15-03595

JUWANNA D WALTON

        DEBTOR

An appearance is hereby filed by the undersigned as attorney for:

Wells Fargo Bank, N.A.
Attorney name (type or print): Richard B Aronow
Firm: Shapiro Kreisman & Associates, LLC
Street Address: 2121 Waukegan Road, Suite 301
City/State/Zip: Bannockburn/IL/60015
Bar ID Number: 03123969                                    Telephone Number: (847) 291-1717
(See item 3 in instructions)
Email Address:

Are you acting as lead counsel in this case?                              Yes  No
Are you acting as local counsel in this case?                             Yes  No
Are you a member of the court’s trial bar?                                Yes  No
If this case reaches trial, will you act as the trial attorney?           Yes  No
If this is a criminal case, check your status.                 Retained Counsel
                                                               Appointed Counsel
                                                                If appointed counsel, are you
                                                                 Federal Defender
                                                                 CJA Panel Attorney
In order to appear before this Court an attorney must either be a member in good standing if this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that that foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement under oath.

Executed on January 30, 2019

Attorney signature: /s/ Richard B. Aronow
                         (Use electronic signature if the appearance form is filed electronically.)




                                                    1
